DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 05/18/2022.  Claims 1, 4 and 5 have been amended. Claim 3 is cancelled. No claim has been newly added. Claims 1-2 and 4-5 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Hsu has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (US. Pub. No. 2014/0320436, hereinafter “Modarres”) in view of Hsu et al. (US. Patent No. 5,670,759, hereinafter “Hsu”).
As to claim 1, (Currently Amended) Modarres discloses a structure configured to provide a tactile sensation [figures 4A-B, abstract, to provide haptic effect, paragraph 37], the structure comprising 
an abutment configured to abut an actuator that causes the structure to vibrate according to expansion and contraction displacement of a piezoelectric element [figures 4A-B, an abutment of haptic cell “212” to abut actuator “410” to vibrate according to expansion and contraction displacement of haptic output device, paragraph 39, haptic output device may include a piezoelectric material or a composite piezoelectric material], 
wherein the abutment is non-adherent to the actuator [figure 4A, the abutment is non-adherent to “410”]
Modarres does not disclose the structure further comprises a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment.
Hsu teaches a structure [figures 1-2, a structure] comprising a guide having an inner wall [figures 1-2, inner wall of guide “123”], the inner wall of the guide being configured to contact a holder of an actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards a tactile element [figure 1, the inner wall of guide is to contact a holder “113” of an actuator “11” to guide the holder to the abutment such that the contact between inner wall of “123” and “113” extends along the inner wall], and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment [figure 2, the contact between holder “113” and guide “123” is removable contact such that they are separate from each other when the holder “113” separates from the abutment].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the structure of Modarres to comprise a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment, as taught by Hsu, in order to insert the plunger into the vertical slot of the housing more accurate (Hsu, abstract).
As to claim 2, (Original) Modarres discloses the structure according to claim 1, wherein the abutment is removable from the actuator [figure 4A, the abutment is removable from “410”].
As to claim 4, (Currently Amended) Modarres discloses a tactile sensation providing apparatus [figure 1, “100” provides haptic effect], comprising: 
a structure configured to provide a tactile sensation [figures 4A-B, abstract, to provide haptic effect, paragraph 37]; and 
an actuator configured to cause the structure to vibrate according to expansion and contraction displacement of a piezoelectric element [figures 4A-B, an abutment of haptic cell “212” to abut actuator “410” to vibrate according to expansion and contraction displacement of haptic output device, paragraph 39, haptic output device may include a piezoelectric material or a composite piezoelectric material], 
wherein the structure includes an abutment configured to abut the actuator [figure 4B, an abutment to abut actuator “410”], [[and]] 
the abutment is non-adherent to the actuator [figure 4A, the abutment is non-adherent to “410”].
Modarres does not disclose the structure further comprises a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment.
Hsu teaches a structure [figures 1-2, a structure] comprising a guide having an inner wall [figures 1-2, inner wall of guide “123”], the inner wall of the guide being configured to contact a holder of an actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards a tactile element [figure 1, the inner wall of guide is to contact a holder “113” of an actuator “11” to guide the holder to the abutment such that the contact between inner wall of “123” and “113” extends along the inner wall], and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment [figure 2, the contact between holder “113” and guide “123” is removable contact such that they are separate from each other when the holder “113” separates from the abutment].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the structure of Modarres to comprise a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment, as taught by Hsu, in order to insert the plunger into the vertical slot of the housing more accurate (Hsu, abstract).
As to claim 5, (Currently Amended) Modarres discloses an apparatus [figure 1, “100” provides haptic effect] that provides tactile sensation, comprising: 
a vibration object [figures 4A-B, haptic cell “212”]; 
an abutment to abut an actuator [figures 4A-B, actuator “410”], and that is non-adherent to the actuator [figure 4A, the abutment is non-adherent to “410”]; and 
the actuator comprising a piezoelectric element that vibrates the vibration object through the abutment according to expansion and contraction displacement of the piezoelectric element [figures 4A-B, an abutment of haptic cell “212” to abut actuator “410” to vibrate according to expansion and contraction displacement of haptic output device, paragraph 39, haptic output device may include a piezoelectric material or a composite piezoelectric material].
Modarres does not disclose a vibration object comprising a guide; and
an abutment that is guided by the guide to abut an actuator,
wherein the guide has an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the vibration object towards the piezoelectric element, and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment.
Hsu teaches a vibration object comprising a guide [figures 1-2, guide “123”]; and
an abutment that is guided by the guide to abut an actuator [figures 1-2, an abutment that is guided by the guide “123” to abut a key actuator],
wherein a guide having an inner wall [figures 1-2, inner wall of guide “123”], the inner wall of the guide being configured to contact a holder of an actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards a tactile element [figure 1, the inner wall of guide is to contact a holder “113” of an actuator “11” to guide the holder to the abutment such that the contact between inner wall of “123” and “113” extends along the inner wall], and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment [figure 2, the contact between holder “113” and guide “123” is removable contact such that they are separate from each other when the holder “113” separates from the abutment].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the structure of Modarres to comprise a vibration object comprising a guide; an abutment that is guided by the guide to abut an actuator, and that is non-adherent to the actuator; and a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, and the contact between the holder and the guide is removable contact such that the holder can separate from the guide when the holder separates from the abutment, as taught by Hsu, in order to insert the plunger into the vertical slot of the housing more accurate (Hsu, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622